Rescission Agreement

 

THIS AGREEMENT ("Agreement") is made effective the 27th day of December, 2013,
by Renegade Engine Company Pty Ltd. ("Purchaser") and Camtech Investments Pty
Ltd. as trustee for Munro Family Trust (“Vendor”),

 

WHEREAS:

 

A. Purchaser is a proprietary company incorporated under the laws of Australia
(ACN 150 395 565);     B. Vendor is a proprietary company incorporated under the
laws of Australia (ABN 98 863 980 372);     C. On April 22, 2013, Purchaser and
Vendor executed the Asset Sale Agreement attached hereto as Exhibit “A” (the
“Asset Sale Agreement”);     D. Purchaser and Vendor wish to rescind the Asset
Sale Agreement in accordance with the terms and subject to the conditions set
out herein;

 

NOW THEREFORE in consideration of the mutual covenants herein contained and the
payment of $1.00 by each of the parties hereto to the other party hereto (the
receipt and sufficiency of which are hereby acknowledged by each of the
parties), the parties hereto covenant and agree with each other as follows:

 

1. Rescission of Agreement. The parties hereto hereby agree, subject to the
provisions of this Agreement, that effective at and as of the date hereof (the
"Effective Date") the Asset Sale Agreement and all other agreements and
understandings whether written or oral relating to the subject matter of the
Asset Sale Agreement shall be rescinded and shall be of no further force and
effect.     2. No Obligations. Each party hereto hereby acknowledges and agrees,
subject to the provisions of this Agreement, that effective at and as of the
Effective Date, neither of the parties hereto shall have any further obligation
to each other pursuant to or arising directly or indirectly from the Asset Sale
Agreement or from any other agreement and understanding whether written or oral
relating to the subject matter thereof.     3. Return of Demand Note. This
Agreement is subject to Vendor surrendering for cancellation that certain
Promissory Note dated April 22, 2013 attached hereto as Exhibit “B” to Novagen
Finance Pty Ltd. (ACN 156 045 180).     4. Release. Subject to the provisions of
this Agreement, effective at and as of the Effective Date, each of the parties
hereto hereby forever releases and discharges the other party hereto and all of
its respective affiliates, subsidiaries, parents and associated companies,
successors and assigns, together with its respective directors, officers,
consultants and agents, and its respective successors and assigns from any and
all actions, causes of action, contracts, covenants (whether express or
implied), claims and demands for damages, indemnity, costs, interest, loss or
injury of every nature and kind whatsoever and howsoever arising, whether known
or unknown, suspected or unsuspected, which such party may heretofore have had,
may now have, or may in the future have, at law or in equity, by reason of or
arising directly or indirectly from the Asset Sale Agreement.     5. Governing
Law. This Agreement will be governed by and construed in accordance with the
laws of the State of Queensland, Australia, and the laws of Australia applicable
therein.     6. Severability. If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, such determination shall not impair or affect the validity,
legality or enforceability of the remaining provisions hereof, and each
provision is hereby declared to be separate, severable and distinct.     7.
Counterparts. This Agreement may be executed in any number of counterparts (by
original or facsimile signature) and all such counterparts taken together will
be deemed to constitute one and the same instrument.     8. Effect of Agreement.
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns and heirs, executors and
administrators, as applicable.     9. Entire Agreement. This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether written or oral. There are no conditions,
covenants, agreements, representations, warranties or other provisions, express
or implied, collateral, statutory or otherwise, relating to the subject matter
hereof except as herein provided.

 

IN WITNESS WHEREOF the parties hereto have duly executed this agreement under
seal as of the day and year first written above.

    Purchaser: Renegade Engine Company Pty Ltd.   ACN 150 395 565   in
accordance with section 127(1) of the   Corporations Act 2001 (Commonwealth)  
by authority of its directors:       /s/ Sonny Nugent   Sonny Nugent   Director
    Vendor: Camtech Investments Pty Ltd.   as trustee for Munro Family Trust  
ABN 98 863 980 372   in accordance with section 127(1) of the   Corporations Act
2001 (Commonwealth)   by authority of its directors:       /s/ Darryl James
Munro   Darryl James Munro   Director

 

 

 

 

Exhibit A



ASSET SALE AGREEMENT

DATE

THIS AGREEMENT is made on the date set out in item 1 of the schedule.

PARTIES

BETWEEN the parties described in item 2 of the schedule.

RECITALS

AThe Vendor owns and uses the Assets in its Business.

BThe Vendor has agreed to sell and the Purchaser has agreed to purchase the
Assets subject to the terms and conditions of this agreement.

AGREEMENT

THE PARTIES AGREE THAT:

1INTERPRETATION

1.1Definitions

In this agreement, unless the subject or the context otherwise requires:

(a)‘ASSETS’ means the assets as described in item 4 of the schedule;

(b)‘BUSINESS’ means the business conducted by the Vendor as described in item 3
of the schedule;

(c)‘COMPLETION DATE’ means the date specified in item 5 of the schedule or such
other date as agreed in writing between the Vendor and the Purchaser;

(d)‘DEPOSIT’ means the amount set out in item 7 of the schedule;

(e)‘PURCHASER’ means the person so described in item 2 of the schedule;

(f)‘PURCHASE PRICE’ means the price as specified in item 6 of the schedule; and

(g)‘VENDOR’ means the person so described in item 2 of the schedule.

1.2Construction

In this agreement, unless the subject or the context otherwise requires:

(a)words importing the singular include the plural and vice versa;

(b)words importing one gender include the other gender;

(c)a reference to any party or other person includes that person’s successors
and permitted assigns;

(d)a reference to a statute, ordinance or other legislation includes any
amendment, replacement or re-enactment for the time being in force and includes
all regulations, by-laws and statutory instruments made thereunder;



 

 

(e)a reference to this or any other document includes a reference to that
document as amended, supplemented, novated or replaced from time to time;

(f)a reference to a recital, clause or schedule is a reference to a recital,
clause or schedule of this agreement;

(g)a reference to writing includes all means of reproducing words in a tangible
and permanently visible form;

(h)a reference to time is a reference to time in the State specified in item 8
of the schedule;

(i)a reference to a person includes a natural person, corporation, partnership,
trust, estate, joint venture, sole partnership, government or governmental
subdivision or agency, association, cooperative and any other legal or
commercial entity or undertaking;

(j)the headings in this agreement do not affect its interpretation; and

(k)the recitals and the schedule form part of this agreement. SALE AND PURCHASE

1.3The Vendor agrees to sell and the Purchaser agrees to buy from the Vendor all
the Vendor’s right, title and interest in the Assets for the Purchase Price.

2PURCHASE PRICE

2.1The Purchase Price is payable pursuant to a Promissory Note made on the date
set out in item 1 of the schedule.

2.2Any money payable in accordance with this agreement will be made or tendered
in Australian currency either in cash or by a draft or cheque drawn by a bank as
defined by the Banking Act 1959.

3OBLIGATIONS OF VENDOR

3.1Until the Completion Date the Vendor will inform and keep the Purchaser
informed of any matter which materially affects the Business and will consult
the Purchaser before taking any action in respect of such matter.

3.2The Vendor agrees that until the Completion Date it will not, except where
such action or activity is in the ordinary course of business:

(a)enter into any abnormal or unusual transactions relating to or adversely
affecting any or all of the Assets;

(b)incur any liabilities in relation to any or all of the Assets;

(c)grant or agree to grant any encumbrance over any or all of the Assets.

4PROPERTY AND POSSESSION

4.1Possession of the Assets will be given to the Purchaser on the Completion
Date.

4.2Until the Completion Date all Assets are at the risk of the Vendor.

5ACTION AT COMPLETION

5.1The Vendor will on the Completion Date:



-2-

 

(a)deliver such of the Assets as are capable of delivery to the Purchaser or to
such location as directed in writing by the Purchaser;

(b)deliver to the Purchaser all instruments of transfer, assignments,
conveyances and any other documents executed by the Vendor which are reasonably
required by the Purchaser to transfer, assign or convey each of the Assets to
the Purchaser; and

(c)do all such other acts and things and execute all such other documents,
(which will be in a form reasonably acceptable to the Purchaser) as may be
necessary or desirable to be done or executed in order to transfer, assign or
convey the Assets to the Purchaser.

6VENDOR’S WARRANTIES

6.1The Vendor warrants that the Assets:

(a)are the Vendor’s sole and absolute property and are not subject to any
encumbrance;

(b)will be in substantially the same state and condition (fair wear and tear
excepted) at the Completion Date as at the date of this agreement.

7GST

7.1GST definitions

For the purpose of this Clause 7:

(a)‘GST’ means GST within the meaning of the GST Act;

(b)‘GST Act’ means the A New Tax System (Goods and Services Tax) Act 1999 (as
amended);

(c)expressions set out in italics in this clause bear the same meaning as those
expressions in the GST Act.

7.2Amounts otherwise payable do not include GST

To the extent that a party makes a taxable supply in connection with this
agreement, except where express provision is made to the contrary, and subject
to this Clause 7, the consideration payable by a party under this agreement
represents the value of the taxable supply for which payment is made.

7.3Liability to pay GST

Subject to Clause 7.4, if a party makes a taxable supply in connection with this
agreement for a consideration which under Clause 7.2 represents its value, then
the party liable to pay for the taxable supply must also pay, at the same time
and in the same manner as the value is otherwise payable, the amount of any GST
payable in respect of the taxable supply.

7.4Tax invoice

A party’s right to payment under Clause 7.3 is subject to a valid tax invoice
being delivered to the party liable to pay for the taxable supply.



-3-

 

7.5GST warranties

If, in connection with this agreement, rights or benefits under or in connection
with any other agreement are conferred on the Purchaser, or if obligations owed
under any other agreement are assumed by the Purchaser, including assumption or
conferral by way of assignment or novation, the Vendor warrants that, if any GST
is liable to be paid in connection with any taxable supply made by the Purchaser
under that other agreement (including that other agreement as assigned or
novated), the Purchaser is or will be entitled to recover from the party
required to pay for the taxable supply, an amount so that after meeting any
liability to pay GST, the Purchaser retains the same amount as if GST was not
payable in connection with the taxable supply.

7.6Indemnity

The Vendor agrees to keep the Purchaser indemnified against all loss, liability
or expense suffered by the Purchaser arising directly or indirectly from a
breach of Clause 7.5.

8MISCELLANEOUS

8.1Further acts

Each party agrees to do all things that may be necessary or desirable to give
full effect to every part of this agreement if asked in writing by another party
to do so.

8.2Assignment

Neither the rights nor the obligations of any party under this agreement may be
assigned, transferred, subcontracted or otherwise disposed of, in whole or in
part, without the prior written consent of the other parties.

8.3Waiver

No waiver by any party of any default in the strict and literal performance of
or compliance with any provision, condition or requirement of this agreement is
to be deemed to be a waiver of strict and literal performance of and compliance
with any other provision, condition or requirement in this agreement, nor to be
a waiver of or in any manner release any party from strict and literal
performance of and compliance with any provision, condition or requirement in
the future, nor will any delay or omission of any party to exercise any right in
any manner impair the exercise of any such right accruing to such party
thereafter.

8.4Notice

Any notice, demand or other communication to be given or required to be made
pursuant to this agreement is to be in writing and is to be given by post,
facsimile or hand to a party at the party’s address as set out in item 2 of the
schedule or at such other address or facsimile number as is notified by one
party to the other.

8.5Costs

Each party is responsible for its own costs in relation to the preparation and
execution of this agreement.



-4-

 

8.6Stamp duty

The Purchaser must bear and is responsible for all stamp duty on or in respect
of:

(a)this agreement;

(b)the sale, purchase or assignment of any property or interest under this
agreement; and

(c)any instrument or transaction contemplated by this agreement.

8.7Provisions severable

If any provision of this agreement is invalid, illegal or unenforceable in any
respect the validity, legality and enforceability of the remaining provisions
will not be affected and such invalid, illegal or unenforceable provision is to
be severed from this agreement.

8.8Governing law

This agreement is governed by and construed in accordance with the laws of the
State specified in item 8 of the schedule and the parties irrevocably submit to
the jurisdiction of the courts of that State.

8.9Entire agreement

This agreement sets out the entire agreement and understanding between the
parties with respect to the subject matter of this agreement and supersedes all
prior agreements, understandings and representations.

-5-

 

SIGNATURES

EXECUTED by the parties.

EXECUTED by
Camtech Investments Pty Ltd as trustee for Munro Family Trust
ABN 98 863 980 372

in accordance with section 127(1) of the
Corporations Act 2001 (Commonwealth)
by authority of its directors:

    /s/ D. Munro Signature of Director/Secretary* of Vendor   Signature of
Director of Vendor *delete whichever is not applicable               Director
Office held   Office held           Darryl James Munro Name of
Director/Secretary* of Vendor
(in block letters)   Name of Director of Vendor
(in block letters)

*delete whichever is not applicable

 

         

  

-6-

 



EXECUTED by
Renegade Engine Company Pty Ltd
ACN 150 395 565
in accordance with section 127(1) of the
Corporations Act 2001 (Commonwealth)
by authority of its directors:

 

    /s/ Sonny Nugent Signature of Director/Secretary* of Purchaser   Signature
of Director of Purchaser *delete whichever is not applicable              
Director Office held   Office held           Sonny Nugent Name of
Director/Secretary* of Purchaser   Name of Director of Purchaser (in block
letters)   (in block letters) *delete whichever is not applicable    

 

-7-

 

SCHEDULE

ITEM 1           Date of Agreement:   22nd April 2013       ITEM 2          
Parties (Heading and Clause 10.4):             Vendor: Camtech Investments Pty
Ltd as trustee for Munro Family Trust     ABN 98 863 980 372     c/- 47 Nerang
Street, Nerang in the state of Queensland, Australia     (the ‘Vendor’)        
Purchaser: Renegade Engine Company Pty Ltd     ACN 150 395 565     1st Floor, 15
Short Street, Southport in the state of Queensland, Australia     (the
‘Purchaser’)       ITEM 3           Business (Recital A and Clause 1.1(b)):  
Engineering Workshop       ITEM 4           Assets (Clause 1.1(a)):   Plant and
Equipment and Goodwill     All other assets, properties and rights of every kind
and character whether real or personal, tangible or intangible, wherever located
and whenever acquired, owned by the Vendor and used in connection with the
Business.       ITEM 5           Completion Date (Clause 1.1(c)):   22nd April
2013       ITEM 6           Purchase Price (Clauses 1.1(f) and 4.1):   Plant and
Equipment – $70,000     Goodwill - $200,000     Total - $270,000       ITEM 7  
        Deposit (Clauses 1.1(d) and 4.1(a)):   $NIL      

-8-

 

 

ITEM 8           Time and Governing law           (Clauses 1.2(h) and 10.8):  
Queensland, Australia       ITEM 9           Conditions precedent (Clause 2.1):
  NIL

 

 

 



Exhibit B

 

PROMISSORY NOTE

 

 

DATE:19th April 2013

 

BORROWER:Novagen Finance Pty Ltd (A.C.N. 156 045 180)

 

BORROWER’S MAILING ADDRESS: Level 1

13-15 Short Street

Southport, Queensland 4215

 

LENDER:Darryl James Munro and Lynda Marie Stewart

 

PLACE FOR PAYMENT: Level 1

13-15 Short Street

Southport, Queensland 4215

 

PRINCIPAL AMOUNT: $270,000

 

ANNUAL INTEREST RATE: 5% on unmatured amounts;

10% on matured, unpaid amounts

 

TERMS OF PAYMENT:

  

Borrower promises to pay to the order of Lender the Principal Amount plus
interest at the Annual Interest Rate. This note is payable at the Place for
Payment and according to the Terms of Payment. All unpaid amounts are due when
called by the Lender. After maturity, Borrower promises to pay any unpaid
principal balance plus interest at the Annual Interest Rate on matured, unpaid
amounts.

 

If Borrower defaults in the payment of this note or in the performance of any
obligation in any instrument securing or collateral to this note, Lender may
declare the unpaid principal balance, earned interest, and any other amounts
owed on the note immediately due. Borrower and each surety, endorser and
guarantor waive all demand for payment, presentation for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, protest
and notice of protest, to the extent permitted by law.

 

Borrower also promises to pay reasonable attorney’s fees and court and other
costs if this note is placed in the hands of an attorney to collect or enforce
the note. These expenses will bear interest from the date of advance at the
Annual Interest Rate on matured unpaid amounts. Borrower will pay Lender these
expenses and interest on demand at the Place for Payment. These expenses and
interest will become part of the debt evidenced by the note and will be secured
by any security for payment.

 

Interest on the debt evidenced by this note will not exceed the maximum rate or
amount of non-usurious interest that may be contracted for, taken, reserved,
charged or received under law. Any interest in excess of that maximum amount
will be credited on the Principal Amount or, if the Principal Amount has been
paid, refunded. On any acceleration or required or permitted prepayment, any
excess interest will be cancelled automatically as of the acceleration or
prepayment or, if the excess interest has already been paid, credited on the
Principal Amount or, if the Principal Amount has been paid, refunded. This
provision overrides any conflicting provisions in this note and all other
instruments concerning the debt.

 

Each Borrower is responsible for all obligations represented by this note.

 

When the context requires, singular nouns and pronouns include the plural.

 

 

 

 

 

/s/ Micheal Nugent

Micheal Nugent

NOVAGEN FINANCE PTY LTD

(A.C.N 156 045 180)



 